Citation Nr: 0105184	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from June 1946 to April 1949.  He died on August [redacted], 
1984, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


REMAND

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This duty includes securing medical records 
to which a reference has been made.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

In this case, the veteran's death certificate indicates that 
the primary cause of his death was cardiopulmonary arrest, 
with pulmonary tuberculosis listed as an antecedent cause.  
This death certificate was signed by Pacita E. Encina, M.D., 
who is listed as a "clinic physician" with the City Health 
Department of Olongapo City, the Republic of the Philippines.  
However, while efforts to obtain other post-service medical 
records have been unsuccessfully attempted, it does not 
appear that the RO has, to date, made any efforts to obtain 
relevant medical records from Dr. Encina.  Such efforts, 
along with a claims file review and an etiology opinion from 
an appropriate examiner, should be accomplished prior to 
Board action on the appellant's claim.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that she sign a release form 
and provide the address of Dr. Encina.  
If the RO obtains this information from 
the appellant, it should contact Dr. 
Encina and request all medical records of 
the veteran.  All records obtained should 
be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

2.  Then, the RO should ensure that the 
claims file is reviewed by an appropriate 
examiner.  Based on a review of the 
claims file, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the cause of 
the veteran's death was related to his 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
determination remains adverse to the 
appellant, she should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the record is returned to the Board for 
further review.  In reviewing the file, 
the RO should be mindful to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  See 38 U.S.C.A. 
§ 5100, et. seq. (2000).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant until she is so notified by the RO.



		
	K. J. LORING
	Acting Member
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


